PER CURIAM.
Petitioners for writ of certiorari appeal an order of the circuit court denying the *209petition therefor and thereby affirming the denial by the city commission of the City of Coral Gables of petitioners’ application to grant a variance to permit the erection of a detached sign 2’ 6" high by 12' long constructed of masonry.
Mr. and Mrs. Blount are the owners of certain real property at 1450 Avenue Mad-ruga, Coral Gables, Dade County, Florida. In 1972 the Blounts developed their property from a vacant, unimproved lot to a four-story office building with covered parking at ground level. Included in the architectural plans was the subject nonconforming detached masonry sign which had been approved by the board of architects of the City of Coral Gables; however, the sign was not included in the building permit and was inadvertently constructed by the contractor. A citation was issued by the City to the Blounts for violation of the city zoning laws in erecting the prohibited detached sign.1 Thereupon, Mr. and Mrs. Blount applied to the zoning board of the City of Coral Gables for a variance to permit a “detached sign 2' 6" high by 12' long, erected of masonry in a tasteful manner.” The zoning board denied the application and the Blounts appealed the denial to the city commission of Coral Gables which denied the appeal and upheld the decision of the zoning board. From this adverse decision, Mr. and Mrs. Blount timely filed a petition for writ of certiorari in the circuit court. After hearing oral argument thereon, the circuit court denied the petition. This appeal ensued.
After a careful scrutiny of the record on appeal and briefs and argument of counsel, we conclude that Mr. and Mrs. Blount have failed to sustain their burden of demonstrating that the City of Coral Gables ordinance [No. 1525, section 3.08] prohibiting detached signs is void or unconstitutional either generally or particularly as applied to their property. Nor are the Blounts entitled to a variance from the above zoning ordinance on the ground of hardship as the hardship was self-created because they knew of the restricted zoning ordinance and the omission thereof from the building permit prior to the erection of the detached masonry sign. See Josephson v. Autrey, Fla. 1957, 96 So.2d 784; Green v. City of Miami, Fla.App.1958, 107 So.2d 390; Elwyn v. City of Miami, Fla.App. 1959, 113 So.2d 849; City of Miami v. Franklin Leslie, Inc., Fla.App.1965, 179 So.2d 622; Crossroads Lounge, Inc. v. City of Miami, Fla.App.1967, 195 So.2d 232.
Accordingly, the herein appealed order denying the petition for writ of certiorari is affirmed.
Affirmed.

. Detached signs being permitted on premises zoned for commercial or industrial use and facing, abutting and fronting upon TJ. S. Highway # 1 (a/k/a South Dixie Highway) or upon S.W. 8th Street.